Case 4:19-cr-06063-SMJ ECF No. 13 filed 11/06/19 PagelD.30 Page 1 of 1

y FILED IN THE
cone US DISTRICT COURT
EASTERN DISTRICT OF WASHING iON
any a
NOY O§ 2016

PENALTY SLIP SEAN TE. Mcavoy CLERK

SRG RATE \Worsoesen DEPUTY
SPOKANE WASHINGTON ve

DEFENDANT NAME: NICHOLAS SEAN CARTER
TOTAL NO. COUNTS: 3

VIO:

PENALTY:

VIO:

21 U.S.C. § 841(a)(1), (b)(1)(B) (viii)
Possession with the Intent to Distribute 5 Grams or More of Actual
(Pure) Methamphetamine (Count 3)

CAG not less than 5 years nor more than 40 years; and/or

$5,000,000 fine;
not less than 4 years nor more than life supervised release;

a $100 special penalty assessment;
denial of certain federal benefits pursuant to 21 U.S.C. §§ 862 and

862a

18 U.S.C. § 924(c)(1)(A)
Possession of a Firearm in Furtherance of
Drug Trafficking (Count 4)

PENALTY: CAG not less than 5 years to life to run

VIO:

consecutive to any other CAG imposed;
and/or $250,000 fine;

not more than 3 years supervised release;
a $100 special penalty assessment

18 U.S.C. §§ 922(g)(1), 924(a)(2)
Felon in Possession of Firearm and Ammunition (Count 5)

PENALTY: CAG not more than 10 years;

and/or $250,000 fine;
not more than 3 years supervised release;
a $100 special penalty assessment

NOTICE OF CRIMINAL FORFEITURE ALLEGATIONS

CASE
NO.

4:19-CR-6063-SMJ-2

 

AUSA
INITIAL

SAV
